Citation Nr: 1517210	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-06 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for gonococcal arthritis of the cervical spine prior to August 1, 2011.

2.  Entitlement to a staged rating greater than 20 percent for gonococcal arthritis of the cervical spine on and after August 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The Veteran requested a videoconference hearing before the Board in his February 2011 substantive appeal.  The Veteran withdrew his request for a hearing in September 2014.  See 38 C.F.R. § 20.704(e) (2014).


FINDINGS OF FACT

1.  Prior to August 1, 2011, the Veteran's gonococcal arthritis of the cervical spine was manifested by flexion limited to 45 degrees, extension to 30 degrees with pain, right lateral flexion to 30 degrees with pain, left lateral flexion to 22 degrees with pain, right rotation to 80 degrees with pain, and left rotation to 60 degrees with pain and no ankylosis.

2.  On and after August 1, 2011, the Veteran's gonococcal arthritis of the cervical spine was manifested by flexion limited to 20 degrees with pain, extension to 30 degrees with pain, right lateral flexion to 25 degrees with pain, left lateral flexion to 20 degrees with pain, right lateral rotation to 30 degrees with pain, and left lateral rotation to 25 degrees with pain and no ankylosis.

3.  The Veteran's gonococcal arthritis of the cervical spine produces right upper extremity radiculopathy.  

4.  The Veteran's gonococcal arthritis of the cervical spine produces left upper extremity radiculopathy.  

CONCLUSIONS OF LAW

1.  Prior to August 1, 2011, the criteria for a rating greater than 10 percent for gonococcal arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

2.  On and after August 1, 2011, the criteria for a rating greater than 20 percent for gonococcal arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

3.  The criteria for a separate 20 percent evaluation for right upper extremity radiculopathy, as secondary to service-connected gonococcal arthritis of the cervical spine, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 8512 (2014).

4.  The criteria for a separate 20 percent evaluation for left upper extremity radiculopathy, as secondary to service-connected gonococcal arthritis of the cervical spine, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 8512 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A June 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, identified private medical treatment records, and records from the Social Security Administration (SSA) have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided with two VA examinations to determine the severity of his gonococcal arthritis of the cervical spine.  The Veteran has not indicated that he found either the June 2010 or July 2012 examinations to be inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2010 and July 2012 examinations obtained in this case are adequate, as they provide sufficient detail to rate the severity of the Veteran's service-connected cervical spine disorder under the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran contends that he is entitled to an increased rating for his gonococcal arthritis of the cervical spine.  He alleges that his cervical spine disability causes chronic pain, impairs activities of daily life, and impairs his ability to work.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

With regard to the Veteran's claim for entitlement to an increased rating, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In a July 2009 rating decision, service connection for gonococcal arthritis of the cervical spine was granted, and a 10 percent evaluation was assigned, effective February 18, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In November 2009, the Veteran filed a claim seeking an increased rating for his service-connected cervical spine disability.  In a February 2010 rating decision, the RO denied his claim.  In May 2010, the Veteran filed the present claim for an increased rating of his cervical spine disability, stating that his disability had worsened since last evaluated.  In a July 2010 rating decision, the RO denied his claim for an increased rating.  The Veteran filed a notice of disagreement in August 2010, and in September 2011, he perfected his appeal.  In a February 2014 rating decision, the RO granted an increased rating of 20 percent for the Veteran's gonococcal arthritis of the cervical spine, effective August 1, 2011.  

Although the Veteran's November 2009 claim was received within one year of the July 2009 rating decision, and the May 2010 claim was received within one year of the February 2010 rating decision, the November 2009 claim did not express disagreement with the July 2009 rating decision and the May 2010 claim did not express disagreement with the February 2010 rating decision.  Rather, both the November 2009 and the May 2010 claims expressed alleged worsening of the service-connected cervical spine disability.  Accordingly, neither the November 2009 claim nor the May 2010 claim may reasonably be construed as a notice of disagreement.  As such, the February 2010 rating decision is final, and the rating period on appeal is governed by the increased rating claim received in May 2010.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.400 (2014).

The Veteran's service-connected cervical spine disability is rated as 10 percent disabling prior to August 1, 2011, and 20 percent disabling on and after August 1, 2011, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Diagnostic Code 5237 provides that lumbosacral or cervical strain is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula states that a 10 percent rating is for application when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent disability rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent rating is for application when the evidence shows forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent rating is warranted when there is evidence of unfavorable ankylosis of the entire cervical spine.  A maximum 100 percent rating is for application when the evidence demonstrates unfavorable ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2014); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

VA treatment records from February 2010 through June 2010 reveal complaints of and treatment for neck pain.  A February 2010 VA treatment record notes the Veteran's reports of joint pain, including in the neck.  Neurological examination showed tremor of the outstretched hands, which was mild.  The diagnoses included neck pain.  Another February 2010 record states that the Veteran had localized aches in his neck with no radicular pain.  In May 2010, the Veteran stated that he experienced chronic neck pain and that he felt like his neck "crunches" when turning his head laterally or vertically.  X-rays of the cervical spine were reported to have shown severe degenerative changes with multiple osteophytes noted.  Diagnoses included degenerative joint disease, and treatment included physical therapy.

In June 2010, the Veteran underwent a QTC examination.  The Veteran complained of neck pain with stiffness, fatigue, spasms, decreased motion, paresthesias, and numbness.  Physical examination showed no radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, or atrophy of the limbs.  There was no ankylosis of the cervical spine.  Range of motion revealed flexion to 45 degrees with no pain, extension to 30 degrees with pain, right lateral flexion to 30 degrees with pain, left lateral flexion to 22 degrees with pain, right rotation to 80 degrees with pain, and left rotation to 60 degrees with pain.  Three repetitions were performed, and there was no change in range of motion following those repetitions.  There was no additional limitation of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no sensory deficit or motor weakness, and reflexes were 2+ and symmetric.  There was no cervical intervertebral disc syndrome.  The diagnosis was gonococcal arthritis of the cervical spine.

A July 2010 magnetic resonance imaging scan (MRI) of the cervical spine showed congenital narrowing of the cervical spinal canal with short pedicles and reversal of cervical lordosis centered at C3; multilevel moderate to severe degenerative changes most significant from C3-C4 to C5-C6 with moderate to severe stenosis at C4-C5; an abnormal spinal cord signal, most likely myelomalcia, from C4-C6 with prominence at C5-C6 and mild effacement and flattening of the spinal cord on the left at C4-C5; moderate to severe neuralforamina stenosis at C3-C4, C4-C5, and left C5-C6; and moderate right C6-C7 and mild right C3-C4 neural foramina stenosis.  

A September 2010 VA treatment record reflects the Veteran's complaints of neck pain for several years.  He denied numbness, tingling, and loss of bowel or bladder functions.  The diagnosis was severe degenerative changes in the cervical spine causing significant disability.  A November 2010 VA treatment record indicates that the Veteran spoke to a nurse over the telephone and reported numbness in the arm and hands with some pain in the right hand.  A December 2010 VA treatment record notes the Veteran's complaints of right arm and hand numbness and pain along with tingling and burning sensations in his hands.  The Veteran also reported that he felt a crunching sensation in his neck when he turned his head.  

In January 2011, the Veteran presented to the emergency room with complaints of right arm pain.  He reported that the pain started in the right biceps area and radiated down the right arm to the right index and right third finger and sometimes the right thumb.  He reported that he experienced the numbness to both hands for the prior 6 months.  Physical examination revealed the right grip to be slightly weaker than the left.  Sensation was decreased to the right arm as compared to the left.  Sharp little pinches felt dull to the right arm.  There was no evidence of edema, clubbing, or cyanosis.  The diagnosis was cervical neuropathy of the right arm.  A January 2011 neurology consultation reveals a diagnosis of degenerative disc disease / osteoarthritis with cervical spine radiculopathy and chronic spine pain with degenerative changes demonstrated and symptoms in the distribution of C4-C5-C6.

In February 2011, the Veteran again reported neck and hand pain.  The report reflects that the Veteran was referred for questionable radiculopathy.  Examination of the neck showed mildly limited range of movement in extension, lateral tilt, and turn.  Axial loading was positive with shoulder and neck pain.  Motor strength showed 5/5 motor strength throughout, except for 4/5 in both hands and right biceps.  Muscle tone was normal.  Sensory examination revealed paresthesia in both hands.  Deep tendon reflex testing revealed +1 in the arms.  The diagnosis was cervical stenosis at C5-C7 with myelopathy.

An August 2011 VA treatment record notes that the Veteran's neck pain was worse with turning the head left to right.  He stated that he felt like his neck got stuck on the left side, especially when turning his neck.  August 2011 X-rays of the cervical spine revealed a flattening of the lordotic curve; mild degenerative disk disease from C3 through C6; bulky, bridging osteophytes from C3 through C7; moderate hypertrophy in the uncovertebral joints; and calcification in the ligamentum nuchae.  In November and December 2011, the Veteran again complained of neck pain.

In a June 2012 statement, the Veteran reported that he experiences joint pain in his neck which, in conjunction with joint pain in his knees, shoulders, back, and other joints, impairs his ability to work and do the normal things that he would like to do with his family and friends.  He noted that his pain impacts his ability to sleep well.

VA treatment records from 2012 reflect continued complaints of neck pain with burning pain in his limbs.  A June 2012 record reflects the Veteran's reports that his neck pain was getting worse.  Examination showed stiffness in the neck.  The diagnosis was neck pain with mild degenerative disk disease from C3 through C6; and bulky, bridging osteophytes from C3-C7.  In July 2012, the Veteran complained of neck pain with numbness in both hands.  An August 2012 record reflects mildly limited range of motion in extension, lateral tilt, and turn of the neck.  Motor strength was 5/5 throughout, except for 4/5 in both hands and the right biceps.  Sensory examination showed paresthesia in both hands.  Deep tendon reflexes were +1 in the arms.  The diagnosis was cervical myelopathy.  Another August 2012 record indicates that the Veteran's neck pain was an 8 on a 1 to 10 scale, and was constant.  He noted that the pain interfered with his activities of daily living, mood, concentration, sleep, and mobility.

In July 2012, the Veteran underwent another QTC neck examination.  The Veteran reported joint pain in the neck with flare-ups caused by weather causing constant pain, difficulty sleeping, and limited motion of the neck.  Physical examination of the cervical spine revealed range of motion with forward flexion to 20 degrees with pain, extension to 30 degrees with pain, right lateral flexion to 25 degrees with pain, left lateral flexion to 20 degrees with pain, right lateral rotation to 30 degrees with pain, and left lateral rotation to 25 degrees with pain.  The Veteran was able to perform repetitive-use testing with three repetitions, and there was no additional loss of motion after repetitive use.  The examiner reported that the Veteran had functional loss after repetitive use including less movement than normal, weakened movement, and disturbance of locomotion.  There was cervical muscle tenderness on palpation.  Additionally, there was guarding or muscle spasm of the cervical spine which was severe enough to result in abnormal gait but not abnormal spinal contour.  Muscle strength was 5/5, and there was no muscle atrophy.  Reflexes were normal, sensory examination was normal, and there was no evidence of radiculopathy or other neurologic abnormalities.  Additionally, there was no cervical intervertebral disc syndrome.  The Veteran reported the use of assistive devices, including a brace, with regular frequency of use.  The examiner indicated that the Veteran's cervical spine disorder impacted his ability to work in that he had limited turning of the neck.  The diagnosis was gonococcal arthritis of the cervical spine.

A February 2013 VA treatment record reflects the Veteran's continued complaints of chronic neck pain.  X-rays of the cervical spine were conducted, which revealed mild to moderate degenerative joint disease from C3 through C7.  In December 2013, the Veteran complained of neck pain which radiated to his shoulders.  He described the pain as spasms.  Physical examination revealed mild limited cervical spine range of motion with significant muscle tenderness.  A Spurling's test was positive and a L'Hermittes test was negative.  Motor strength was 5/5, except for in the hands and right biceps, where it was 4/5.  Sensory examination revealed paresthesia in both hands.  Deep tendon reflexes were +1 in the arms.  The diagnosis was cervical myelopathy with muscle spasms.

After thorough consideration of the evidence of record, the Board concludes that an increased rating greater than 10 percent is not warranted for gonococcal arthritis of the cervical spine prior to August 1, 2011.  The evidence of record prior to August 1, 2011 shows complaints of and treatment for neck pain with X-ray evidence of degenerative disc disease and osteophytes.  The Veteran also endorsed stiffness, fatigue, spasms, decreased motion, paresthesias, and numbness.  Range of motion showed flexion to 45 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 22 degrees, right rotation to 80 degrees, and left rotation to 60 degrees with no change in range of motion following three repetitions and no additional limitation of function due to pain, fatigue, weakness, lack of endurance, or incoordination.  Motor strength was 5/5, except in the hands and right biceps, where it was 4/5.  There was no evidence of ankylosis.  Thus, the evidence does not reveal findings of flexion greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  Therefore, prior to August 1, 2011, the Veteran's cervical spine disability does not meet the criteria for a disability rating in excess of 10 percent.

The Board also finds the Veteran's rating of 20 percent for gonococcal arthritis of the cervical spine on and after August 1, 2011 is proper.  The evidence of record on and after August 1, 2011 reveals complaints of neck pain, stiffness, and 5/5 motor strength except in the hands and right biceps.  Range of motion showed flexion to 20 degrees, extension to 30 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 25 degrees with no change in range of motion following three repetitions but functional loss including less movement than normal, weakened movement, and disturbance of locomotion.  There was no ankylosis.  There was no evidence of muscle atrophy or cervical intervertebral disc syndrome.  Because the evidence on and after August 1, 2011 does not reveal flexion of the cervical spine to 15 degrees or less or ankylosis of the cervical or entire spine, an increased rating greater than 20 percent is not warranted for the Veteran's gonococcal arthritis of the cervical spine on and after August 1, 2011.

The Board has also considered whether the Veteran is entitled to an increased evaluation under the regulations for intervertebral disc syndrome.  However, the medical evidence of record reflects that there is no evidence of physician prescribed bed rest of the requisite degree during this period.  Accordingly, an increased evaluation is not warranted for the Veteran's gonococcal arthritis of the cervical spine under the rating criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Also, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  For the reasons discussed below, separate 20 percent ratings for radiculopathy of the right upper extremity and left upper extremity are granted. 

Diagnostic Code 8512 contemplates impairment of the lower radicular group.  Incomplete paralysis of the lower radicular group of the major hand and minor warrants a 20 percent rating.  A 40 percent rating requires moderate incomplete paralysis of the lower radicular group of the major hand.  38 C.F.R. § 4.124a (2014).  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2014).

The Veteran is competent to report radiating pain, tingling, and numbness.  For the majority of the appeal period, his reports of radiculopathy symptoms have been consistent.  The Veteran has complained of right arm pain and numbness as well as tingling and burning sensations in both hands.  VA treatment records noted the Veteran's complaints and found decreased sensation to the right arm and decreased strength in both hands.  Sensory examinations revealed paresthesia in both hands.  Diagnoses included cervical neuropathy of the right arm and cervical spine radiculopathy.  Affording the Veteran the benefit of the doubt, separate 20 percent ratings are established for radiculopathy of each upper extremity. 

However, the evidence does not support a finding that there is moderate incomplete paralysis of the lower radicular group nerves.  The Veteran's complaints of radiating pain, tingling, and numbness have been largely subjective, with the only medical findings of radiculopathy being in January 2011, February 2011, August 2012, and February 2013.  Further, QTC examinations conducted in June 2010 and July 2012 found no sensory deficits and no evidence of radiculopathy or other neurologic abnormalities.  Additionally, the only symptoms reported were tingling and numbness in the hands with a slight loss of motor strength.  The symptoms reported in the VA treatment records indicate a loss which is sensory in nature, and of limited severity.  For these reasons, the Veteran's symptoms from radiculopathy in his upper extremities are not more closely approximated by a higher rating under Diagnostic Code 8512.  38 C.F.R. § 4.124(a) (2014). 

Additionally, the Board has considered whether there is any additional functional loss not contemplated in the current ratings assigned for the Veteran's gonococcal arthritis of the cervical spine, during the pertinent time periods on appeal.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Veteran has reported that his gonococcal arthritis of the cervical spine causes pain, weakness, stiffness, fatigue, spasms, and decreased motion.  He indicated that these symptoms, in conjunction with joint pain in his knees, shoulders, back, and other joints, impair his sleep and ability to work and do normal things with his family and friends.  Although the June 2010 and July 2012 VA examinations indicate that the Veteran exhibited pain throughout range of motion testing, both examiners reported findings that show, even after repetitive use, that the Veteran's disability did not rise to the level of severity contemplated by the next higher rating criteria.  Additionally, the June 2010 VA examiner specifically found that there was no additional limitation of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Similarly, although the July 2012 VA examiner noted functional loss after repetitive use including less movement than normal, weakened movement, and disturbance of locomotion, the physical findings reported by the examiner show that there was no additional loss of range of motion or decreased muscle strength.  Indeed, pain alone does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment. The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50 percent disability rating under DC 5261 and a 30 percent disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20 percent and 30 percent respectively)].  Thus, even though the evidence reflects that the Veteran's cervical spine disability may cause functional loss, the evidence does not reflect that the functional loss caused is not contemplated by the currently assigned ratings such that an increased rating under the General Rating Formula based on functional loss is warranted.  Also, while the Veteran reported that he experienced flare-ups caused by the weather, to the extent he may have been experiencing a flare-up during the examination, then the examination findings capture the severity of the disability during such flare-ups.  To the extent that the Veteran may not have been experiencing a flare-up during the examination, then common sense dictates that the examiner would have to resort to speculation to assess the degree to which the Veteran experiences any additional range of motion loss during such flare-ups.  In this regard, the Board notes that "[j]urors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  
Common sense dictates that it would be infeasible for an examiner to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups to the requisite degree of medical certainty if the Veteran is not currently experiencing a flare-up.  Crucially, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  In so finding the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he sincerely believes he is entitled to higher ratings.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the neck impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of neck impairment.  Accordingly, the Board finds that the Veteran's pain and any functional loss are encompassed by the 10 percent rating prior to August 1, 2011 and the 20 percent rating on and after August 1, 2011, and increased ratings are not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca, 8 Vet. App. 202

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20 , 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's service-connected cervical spine disorder is evaluated pursuant to 38 C.F.R. § 4.71a, the criteria of which are found to specifically contemplate the level of disability and symptomatology demonstrated.  The Veteran's cervical spine disorder has been manifested by no greater than flexion limited to 45 degrees, extension to 30 degrees with pain, right lateral flexion to 30 degrees with pain, left lateral flexion to 22 degrees with pain, right rotation to 80 degrees with pain, and left rotation to 60 degrees with pain and no ankylosis prior to August 1, 2011.  On and after August 1, 2011, the Veteran's gonococcal arthritis of the cervical spine was manifested by flexion limited to 20 degrees with pain, extension to 30 degrees with pain, right lateral flexion to 25 degrees with pain, left lateral flexion to 20 degrees with pain, right lateral rotation to 30 degrees with pain, and left lateral rotation to 25 degrees with pain and no ankylosis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability ratings assigned for his service-connected cervical spine disorder.  Ratings in excess thereof are provided for certain manifestations of the service-connected disorder, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  The Veteran has not described any unusual or exceptional features associated with his disability or described how the impairment associated with his neck impacts him in an exceptional or unusual way.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

After review of the evidence of record, there is no probative evidence of record that would warrant ratings in excess of those currently assigned for the Veteran's service-connected cervical spine disorder at any time during the periods pertinent to this appeal.  38 U.S.C.A. 5110 (West 2014); see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected cervical spine disorder, the evidence shows no distinct period of time during which the Veteran's cervical spine disorder has varied to such an extent that ratings greater or less than those currently in effect would be warranted.  Cf. 38 C.F.R. § 3.344 (2014) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  A June 2013 rating decision awarded TDIU, effective March 21, 2012, the date of his claim for entitlement to a TDIU.  In a February 2014 rating decision, the RO awarded an earlier effective date of August 1, 2011 for the award of TDIU.  The Board recognizes that the grant of a TDIU from August 1, 2011 does not cover the entire increased rating period on appeal; however, the Veteran has not appealed the effective date of the grant of a TDIU assigned by the February 2014 rating decision, and does not contend that he is unemployable solely or primarily due to his gonococcal arthritis of the cervical spine.  Instead, the Veteran has reported that the joint pain in his neck, in conjunction with the joint pain in his knees, shoulders, back, and other joints, impairs his ability to work.  The issue of entitlement to a TDIU has been decided.  The Board finds that this case is distinguishable from Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


ORDER

Entitlement to an increased rating greater than 10 percent for gonococcal arthritis of the cervical spine prior to August 1, 2011 is denied.

Entitlement to an increased rating greater than 20 percent for gonococcal arthritis of the cervical spine on and after August 1, 2011 is denied.

Entitlement to a separate 20 percent rating for radiculopathy of the right upper extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 20 percent rating for radiculopathy of the left upper extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


